Citation Nr: 9919152	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epicondylitis of 
the right elbow.

3.  Entitlement to service connection for dysthymic disorder 
with insomnia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epicondylitis of the left elbow.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

6.  Entitlement to service connection for a skin disorder of 
the feet.

7.  Entitlement to service connection for varicose veins.

8.  Entitlement to an increased rating for residuals of 
lumbar strain, currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1965 to April 1967, 
from January to May 1983, from January to June 1990, and from 
September 1991 to March 1992.  He had a period of active duty 
for training in April 1992.  He may have had earlier periods 
of active duty for training.  The claims file contains no 
verification of such active duty for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision which denied service 
connection for a skin disorder of the feet, varicose veins, 
hypertension, and dysthymic disorder with insomnia.  The 
veteran has also perfected an appeal of the RO's 
determination that he has not submitted new and material 
evidence to reopen claim for service connection for hearing 
loss and epicondylitis of the elbows.  He has also appealed a 
rating decision which denied an increased rating for 
residuals of lumbar strain.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the onset of the veteran's hypertension was during a period 
of active duty service, nor any competent medical evidence 
that his disability from hypertension worsened during a 
period of active duty service.

2.  The record contains no competent medical evidence that 
the veteran's current disability, if any, from epicondylitis 
of the right elbow is related to any disease or injury he 
incurred during a period of active duty service.

3.  The record contains no medical evidence that the veteran 
incurred a neuropsychiatric disorder or a sleep disorder 
during any period of active military service nor any evidence 
that the veteran had compensable disability from a psychosis 
within one year of his separation from a period of active 
duty service.

4.  In an April 1995 rating decision which the veteran did 
not appeal, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for hearing loss.

5.  Since the April 1995 rating decision, the veteran has not 
submitted evidence which bears directly and substantially on 
the question of whether he has current disability from 
hearing loss incurred during a period of active duty service.

6.  In an April 1995 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for epicondylitis of the left elbow.

7.  Since the April 1995 rating decision, the veteran has not 
submitted evidence which bears directly and substantially on 
the question of whether he has current disability from 
epicondylitis of the left elbow that is related to a disease 
or injury he incurred during his active military service.

8.  The veteran has current disability from tinea pedis which 
was aggravated during a period of active duty service.

9.  The record does not contain competent evidence of a nexus 
between a current varicose vein disability and injury or 
disease during the veteran's active service.  

10.  The veteran's disability from residuals of lumbar strain 
is manifested by mild limitation of motion of the lumbar 
spine, without muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for 
epicondylitis of the right elbow is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The claim of entitlement to service connection for 
dysthymic disorder with insomnia is not well grounded.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  The RO's April 1995 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

5.  The veteran has not submitted new and material evidence 
to reopen the claims of entitlement to service connection for 
hearing loss and epicondylitis of the left elbow.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

6.  Service connection for tinea pedis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

7.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

8.  The criteria for a schedular rating in excess of 10 
percent for residuals of lumbar strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such diseases shall be presumed 
to have been incurred in service.  The list of such diseases 
includes hypertension, psychosis, and arthritis, and is 
deemed to included sensorineural hearing loss.

"Active service" includes not only active duty in the Armed 
Forces, but periods of "active duty for training" where the 
veteran was disabled from a disease or injury that was 
incurred in or aggravated in the line of duty, or periods of 
"inactive duty training" where the veteran was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101 (21), (22), (23), (24) (West 1991).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. At 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
hypertension, a right elbow disorder, and dysthymic disorder 
with insomnia are not well grounded.  Although the RO did not 
specifically state that it denied such claims on the basis 
that they were not well grounded, the Board concludes that 
this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in July 
1996, and in the statements of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claims.  
Unlike the situation in Robinette, in this case the veteran 
has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claims well-
grounded.

I.  Hypertension

During a periodic examination in December 1989, the veteran 
gave a history of high blood pressure.  He told an examiner 
that he had been taking medication for high blood pressure 
for three years.  His blood pressure measured 108/76.  A 
report of emergency room treatment dated in June 1991 shows 
that the veteran's blood pressure was 138/92.  During 
treatment for a head cold in July 1991, his blood pressure 
was 120/80.  The veteran sought treatment for an upper 
respiratory infection in November 1991, while on active duty.  
At that time, his blood pressure was 127/92.  Two days later, 
his blood pressure was 111/77.  During treatment in January 
and February 1992 while on active duty, the veteran's blood 
pressure was 115/83 and 100/80, respectively.

During the VA examination in May 1996, the veteran reported 
that he had been treated for hypertension for eight years.  
He was currently taking Cardura and Altace with good control.  
His current complaints were of intermittent postural 
hypotensive changes.  He had no history of cerebrovascular or 
cardiovascular accident.  The examiner who examined the 
veteran reported essential hypertension among his diagnoses.

The medical evidence of record shows that the veteran has 
been taking medication for hypertension since at least the 
late 1980's.  He testified in March 1998 that he had been 
taking medication for hypertension since 1972.  There is no 
evidence to show that the onset of the disorder was during a 
period of active duty service.  It is not apparent from the 
record that the veteran developed compensable disability from 
hypertension within a year after separation from a period of 
active duty service.  The records showing hypertension 
predate his active duty service during the periods from 
January to June 1990 and from September 1991 to March 1992.  
Further, the record contains no medical evidence or opinion 
that the veteran's pre-existing hypertension worsened during 
such periods of active duty.  In the absence of evidence of 
in-service incurrence, either directly or presumptively, and 
in the absence of evidence that the veteran's hypertension 
worsened during a period of active duty service, the Board 
concludes that the claim for service connection for 
hypertension is not well grounded.

II.  Right Elbow Disorder

In its June 1996 rating decision, the RO disallowed the claim 
of entitlement to service connection for epicondylitis of the 
right elbow.  The claim was disallowed on the basis that it 
had been previously denied by a final decision and the 
veteran had not submitted new and material evidence to reopen 
the claim.  However, there had been no prior decision on the 
claim for service connection for epicondylitis of the right 
elbow.  Furthermore, it was erroneously stated in the rating 
decision that service medical records do not show any 
treatment for the right elbow.  In fact, treatment notes 
dated in November 1991, while the veteran was on active duty, 
show that the veteran complained of recurring tendonitis in 
the right elbow, with the most recent previous occurrence 18 
month before.  The original diagnosis had been three years 
before.  An examiner recorded an impression of tennis elbow.  
Treatment records dated in January 1992 show that the veteran 
complained of "chronic" tendonitis pain in his right elbow.  
He gave a history of tendonitis in the right elbow lasting 
three years.  An examiner noted findings of tenderness in the 
lateral epicondyle and slight crepitus.  The reported 
diagnosis was tendonitis secondary to sprain.

Despite the basis for the RO's denial of the claim, the Board 
finds that the veteran will not be prejudiced by the RO's 
denial of the claim on the basis that new and material 
evidence had not been submitted to reopen the claim.  First, 
it appears that the RO's decision was actually made on the 
merits of the claim and based on a review of the entire 
record.  Second, as the Board finds that the claim is not 
well grounded, the veteran could not prevail on the claim if 
it were reviewed again by the RO.  Therefore, the Board will 
proceed to decide the claim rather than remand it to the RO 
for readjudication.  Cf. Winters v. West, 12 Vet. App. 203 
(1999) (en banc) (remand for Board to consider changed test 
for new and material evidence unnecessary when the claim was 
not well grounded).

It appears from the January 1992 service medical record that 
the onset of the veteran's right elbow tendonitis was in 
1989, which is after his after his active duty in 1983 and 
before his periods of active duty service in 1990 and from 
September 1991 to March 1992.  Although the right elbow 
tendonitis was described as chronic, there is no other 
documentation of in-service treatment of the disorder, either 
prior to November 1991 or after January 1992.  In the absence 
of medical evidence of chronicity, to support the claim the 
record must show evidence of continuity of symptomatology 
after the veteran's separation from his last period of active 
duty service.  38 C.F.R. § 3.303(b).  The record does not 
demonstrate continuity of symptomatology associated with 
epicondylitis of the right elbow.  In fact, during the May 
1996 VA general medical examination, the epicondylitis was 
described as asymptomatic.  Although X-rays showed spurring 
of the olecranon process, the record contains no competent 
medical evidence or opinion that the right elbow disorder is 
related to any disease or injury the veteran sustained during 
a period of active duty service.

In the absence of evidence that the veteran has the expertise 
to render opinions about the relationship between the claimed 
right elbow disorder and an injury or disease incurred in 
service, his implied assertions that there is such a 
relationship are afforded no probative weight are afforded 
not probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  With respect to the claim for epicondylitis 
of the right elbow, the Board finds that the third element of 
the Caluza analysis is not satisfied and therefore concludes 
that the claim is not well grounded.

III.  Dysthymic Disorder with Insomnia

The veteran was given a diagnosis of dysthymia during a VA 
neuropsychiatric examination in May 1996.  Private medical 
records contained in the claims file indicate that he given a 
diagnosis of obstructive sleep apnea in February 1996.  He 
testified in March 1998 that he began to have a sleep 
disorder during his active service in Saudi Arabia in 1991 
and 1992.

Service medical records contain no indication that the 
veteran incurred a neuropsychiatric disorder during any 
period of active duty or that he became disabled from any 
such disorder during a period of active duty for training.  
Service medical records are also devoid of any indication 
that the veteran incurred as sleep disorder during any period 
of active duty service.

The earliest dated medical records contained in the claims 
folder which indicate that the veteran had a neuropsychiatric 
disorder are the reports of the VA psychiatric and 
psychological examinations dated in May 1996.  During the 
psychological examination, the veteran reported that the 
onset of his sleep difficulties was after his service in 
Saudi Arabia.  He denied exposure to any stressors during his 
active duty service.  The VA psychiatrist reported that no 
clear-cut psychiatric disorder was found in the clinical 
interview.  After psychological testing, the psychiatrist 
reported a diagnosis of dysthymic disorder with insomnia.

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran incurred a 
neuropsychiatric disorder or a sleep disorder during any 
period of active military service.  Nor is there evidence 
that the veteran had compensable disability from a psychosis 
within one year of his separation from a period of active 
duty service.  Therefore, the Board concludes that the claim 
of entitlement to service connection for dysthymic disorder 
with insomnia is not well grounded.

IV.  Claims to Reopen

The RO disallowed the veteran's claims of entitlement to 
service connection for hearing loss and a left elbow disorder 
its April 1995 rating decision.  The veteran did not file a 
notice of disagreement or perfect an appeal of that decision.  
The decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (1998).  The claims can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claims.  I 
also note that, unlike Graves, the appellant in this case has 
not put VA on notice of the existence of specific evidence 
that may be both new and material, and sufficient to reopen 
these claims for service connection.

A.  Hearing Loss

Under 38 C.F.R. § 3.385 (1998), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 

Initially, the veteran's claim for service connection for 
hearing loss was denied by the RO in a December 1994 rating 
decision.  The evidence in the record at that time consisted 
of service medical records, private medical treatment 
records, and reports of VA examinations.

Service medical records include audiometric testing in 
January 1992, with the following pertinent puretone hearing 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
30
40
LEFT
15
15
20
10
30

An examiner noted that the veteran was routinely exposed to 
hazardous noise.

Private clinical treatment records dated in 1992, 1993, and 
early 1994 do not show complaints, diagnoses, or treatment 
for hearing loss.

During a VA audiological examination in October 1994, the 
veteran's puretone hearing thresholds, in decibels for the 
following frequencies, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
25
LEFT
5
10
10
15
25

The veteran had a speech recognition of score of 94 percent 
correct in his right ear and 96 percent correct in his left 
ear.  An examiner interpreted such results as indicative of 
normal hearing in both ears.

In denying service connection for hearing loss in the 
December 1994 rating decision, the RO's rating board reasoned 
that the veteran's hearing was normal during hearing tests in 
May 1981 and December 1989.  Furthermore, the most recent VA 
hearing tests showed normal hearing.

In its April 1995 rating decision, the RO disallowed the 
veteran claim for service connection for hearing loss when it 
determined that he had not submitted new and material 
evidence to reopen the claim.  The evidence then of record 
consisted of the evidence discussed above and some additional 
notes of private clinical treatment and a report of a VA 
orthopedic examination.  The new evidence was not probative 
of whether the veteran had current hearing loss disability 
which was related to his active duty service.

The evidence received since the April 1995 disallowance of 
the claim consists of reports of VA examinations, reports and 
records associated with sleep studies conducted at a private 
clinic, duplicate copies of service medical records, and the 
transcripts of hearings conducted at the RO and before the 
undersigned member of the Board.

The report of a VA audiology examination in May 1996 contains 
puretone hearing thresholds in decibels, for the following 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
25
LEFT
5
10
10
10
25

The pure tone threshold average in the right ear was 16.25 
decibels, with speech discrimination ability of 100 percent 
correct, and the pure tone threshold average in the left ear 
was 13.75 decibels, with speech discrimination ability of 98 
percent correct.  An examiner reported that the veteran's 
puretone hearing thresholds were within normal limits in both 
ears.

Other medical records received by the RO since the April 1995 
disallowance of the claim for service connection for hearing 
loss are not probative of whether the veteran has current 
disability from hearing loss which was incurred during his 
active military service or as a result of noise exposure 
during such service.

The veteran testified in March 1998 that when he was 
separated from active duty in 1992 his hearing was tested and 
he was told that he had hearing loss.  He attributed the 
claimed hearing loss to exposure to aircraft noise during his 
service in Saudi Arabia.  He acknowledged that when tested 
more recently, his hearing was normal.  He denied receiving 
any treatment for hearing loss or being told by a doctor that 
he needed hearing aids.

Most of the evidence received since the April 1995 
disallowance of the claim for service connection for hearing 
loss is "new" in the sense that it is not merely cumulative 
of evidence already in the record and had not been previously 
considered by agency decisionmakers.  However, none of such 
evidence bears directly and substantially on the issue which 
was the basis for the disallowance of the claim, as none of 
such evidence tends to show that the veteran has current 
disability from hearing loss which he incurred during active 
duty service.  Therefore, the Board concludes that there is 
no new and material evidence to reopen the claim.

B.  Left Elbow Disorder

The RO denied service connection for a left elbow disorder in 
April 1995.  The veteran did not appeal that decision and it 
became final after one year.  The claim can be reopened only 
with the submission of new and material evidence.

The evidence in the record prior to the April 1995 rating 
decision which denied service connection for tennis elbow 
consisted of service medical records, reports of VA 
examinations, and records of private medical treatment.

Although the veteran was not on active duty at the time, 
service medical records dated in June 1989 indicate that the 
veteran's left elbow was swollen and painful.  Treatment 
notes contain a diagnosis of tennis elbow and lateral 
epicondylitis.  The elbow was treated with an injection.  
During a periodic examination in December 1989, the veteran 
denied a history of swollen or painful joints.  An examiner 
reported that the veteran's upper extremities were clinically 
normal.  Subsequently dated service medical records do not 
show further complaints, diagnoses, or treatment associated 
with the veteran's left elbow.

Records of private medical treatment dated from May 1992 to 
January 1995 contain no indication that the veteran had a 
left elbow disorder.  A report of a VA examination dated in 
March 1994 does not identify a left elbow disorder.  However, 
during a VA examination in March 1995, the veteran reported 
that he injured his left elbow while serving in Honduras in 
1987.  He was lifting a generator at the time of the injury.  
His current complaints were of intermittent pain in the elbow 
with all activity and with weather changes.  On examination, 
there was tenderness to palpation of the lateral epicondyle 
region.  The elbow had full range of motion.  Strength and 
sensation were intact.  There was no edema or deformity.  An 
X-ray of the left elbow showed spurring of the olecranon 
process of the ulna.  An examiner reported a diagnosis of 
epicondylitis, left elbow.

In denying service connection for a left elbow disorder, the 
RO's rating board reasoned that the veteran incurred the 
elbow disorder prior to his active duty service in 1990, and 
that there was no showing that the disorder was aggravated by 
his subsequent active duty service.

The evidence received by the RO since the April 1995 
disallowance of the claim consists of reports of VA 
examinations, private medical records, and transcripts of the 
veteran's testimony.

During a VA examination in May 1996, the veteran reported 
having pain and swelling in both elbows since 1986.  He told 
the examiner that the left elbow was injected four times and 
the right elbow was injected twice.  On examination, his 
elbows were normal, with full range of motion without 
tenderness.  The pertinent diagnosis was epicondylitis, 
elbows, currently asymptomatic.  Reports of other VA 
examinations conducted in May 1996 do not identify any elbow 
disorder.  Reports of private medical treatment pertain to a 
sleep disorder.

During a VA examination in June 1996, an examiner noted 
tenderness in the veteran's elbows.  There was no edema.  The 
veteran gave a history of joint injections bilaterally. An 
examiner reported a diagnosis of bilateral elbow tendonitis.

The veteran testified in March 1998 that he was treated with 
injections in both elbows during his active duty service in 
Honduras and Saudi Arabia.  He also asserted that he had had 
injections during a period of active duty for training.

Much of the evidence received since the April 1995 
disallowance of the claim is new.  However, none of such 
evidence bears directly and substantially on the question of 
whether the veteran incurred the left elbow disorder during a 
period of active duty service or whether the elbow disorder 
was aggravated during a period of active duty service.  A 
thorough review of the evidence submitted since the April 
1995 disallowance of the claim for service connection for a 
left elbow disorder yields no indication that the veteran 
injured his left elbow during a period of active duty 
service.  As there is no evidence which is both new and 
material, the claim is not reopened.

V.  Skin Disorder of the Feet

The veteran has presented a well-grounded claim for service 
connection for tinea pedis.  Chronic tinea pedis was 
diagnosed during a recent VA examination.  Service medical 
records show that veteran had tinea pedis during his most 
recent period of active duty service and that the disorder 
worsened during such service.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).

With wartime service, such as in this case, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Due regard will 
be given the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  38 C.F.R. § 3.306(b) (1998).

On periodic examination, in December 1989, the veteran 
reported periodic athlete's foot.  The examining physician 
reported that the veteran's feet and skin were normal.  While 
on active duty, in December 1991, the veteran was seen for 
athlete's foot.  He admitted having the skin disorder off and 
on for years.  Objectively, his feet appeared dry with 
peeling and flaking, dead skin.  The skin between the toes 
was tender to the touch with a little redness.  The 
assessment was athlete's foot.  

On the May 1996 VA examination, the doctor described an 
extensive infection involving the feet in a moccasin 
distribution, all the toe nails, and maceration between the 
toes, as well as changes on the fingers and finger nails.  
The diagnosis was chronic tinea pedis and tinea manuum with 
onychomycosis.  

This evidence would indicate that the athlete's foot had been 
progressing in severity and that part of the increase in 
severity happened during active military service.  The record 
does not show that the symptoms during active service were 
due to the natural progress of the disease.  Therefore, 
giving the veteran the benefit of the doubt, the Board finds 
that the veteran's tinea pedis was aggravated in service.  
38 U.S.C.A. § 5107(b) (West 1991).  


VI.  Varicose Veins 

The veteran testified in March 1998 that the onset of his 
varicose veins in his left leg was during his active duty 
service in Saudi Arabia.  He stated that he had had varicose 
veins in his left leg since that time.  Service medical 
records dated in June 1991, while the veteran was not on 
active duty, show that he complained of a knot located in the 
lateral aspect of his left lower extremity, which he had 
noticed two days before.  The area was painful only at night.  
On examination of the left leg, the veteran appeared to have 
varicosities.  The area was not inflamed.  The examiner 
supposed that the findings may have been from superficial 
phlebitis several days before.  There was no hyperemia or 
erythema.  There were small nodules on the lower lateral and 
distal fibular line.  The examiner recorded an impression of 
varicosities vs. lipoma.

During a VA skin examination in May 1996, the veteran 
described a swollen spot on his left leg.  On examination of 
the left lower extremity, there were protuberant varicositis 
up to about approximately six millimeters in diameter, with a 
boggy mass of varicosities involving the left anterior mid 
pretibial area measuring approximately three centimeters in 
diameter.  The area was somewhat tender to palpation.  The 
examiner reported among his impressions varicose veins of the 
left lower extremity.

There is evidence of current disability.  There is no 
evidence of varicose veins during active duty, other than the 
veteran's testimony.  Although he is competent to testify as 
to what he experienced, he is not competent to make medical 
diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, there is no medical evidence of a nexus between the 
currently-diagnosed varicose veins of the left leg and any 
disease or injury during any period of the veteran's active 
military service.  Consequently, the Board concludes that 
this claim is not well grounded.


VII.  Increased Rating for Lumbar Strain

The veteran has presented a well-grounded claim for an 
increased disability evaluation within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records dated in April 1992 indicated that 
the veteran injured his back in the line of duty during a 
period of active duty for training.  During a VA examination 
in March 1994, he reported having intermittent back pain 
without radiation ever since the incident.  He had increased 
pain with all activities and with weather changes.  He denied 
symptoms of numbness, weakness, and bowel or bladder 
dysfunction.  Objective findings included slight tenderness 
at the third through fifth lumbar vertebrae in the midline as 
well as in the parapineal musculature.  No spasm was 
palpable.  Forward flexion was 70 degrees.  Backward 
extension was 20 degrees.  Lateral flexion and rotation were 
30 degrees.  The reported diagnosis was residuals of lumbar 
strain.

The veteran was granted service connection for residuals of 
lumbar strain by the RO's June 1994 rating decision.  A 10 
percent rating was awarded, effective from the date of the 
veteran's claim in January 1994.  The 10 percent rating has 
remained in effect since that time.

The RO has utilized Diagnostic Code 5295 to evaluate the 
veteran's disability from residuals of lumbar strain.  Under 
that diagnostic code, a 40 percent evaluation is granted for 
severe symptoms of lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  A 
20 percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A noncompensable rating is 
assigned with slight subjective symptoms only.  

The Board has reviewed the entire record and finds no 
evidence that would support the grant of a rating in excess 
of 10 percent for the veteran's lumbar strain under 
Diagnostic Code 5295.  During the VA examination in November 
1996,  there was no muscle spasm noted on extreme forward 
bending, and no loss of lateral motion in the standing 
position.  There was no listing of the whole spine to the 
opposite side, marked limitation of forward bending, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of the joint spaces, or some of the above with 
abnormal mobility on forced motion

The Board has also considered whether the veteran's service-
connected back disability might be assigned a higher rating 
under Diagnostic Code 5292.  Under that diagnostic code, 
limitation of motion of the lumbar spine is rated as 10, 20, 
or 40 percent disabling where such limitation is slight, 
moderate, or severe, respectively.  Based on the findings 
reported during the November 1996 VA examination, the Board 
finds that the veteran does not have moderate limitation of 
motion in his lumbar spine.  He had forward flexion to 70 
degrees, backward extension to 25 degrees, lateral flexion to 
30 degrees, and rotation to 25 degrees.  The examiner 
reported no objective findings of pain with motion or pain 
causing limitation of motion.  Therefore, the Board concludes 
that the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5292 are not met.

The record contains no indication that the veteran had 
degenerative disc disease which might warrant application of 
the schedular criteria of Diagnostic Code 5293.  X-rays taken 
in November 1996 showed normal curvature of the lumbar spine.  
The disc spaces appeared normal.  Although the veteran 
complained of having radicular pain in his left leg, straight 
leg raising caused pain only in the back at 60 degrees on the 
right.  There was no weakness or loss of sensation.  The 
diagnosis was lumbar spine strain.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the schedular ratings under Diagnostic Code 5295 
include "characteristic pain on motion."  In assigning a 10 
percent rating based on a finding that the veteran has 
moderate limitation of motion of the lumbar spine, the Board 
has taken into consideration the functional limitation of the 
spine due to pain.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.

As discussed above, the limitation of spine motion has been 
taken into account in the assignment of a 10 percent rating 
under Diagnostic Code 5295.  The other factors listed in 
38 C.F.R. § 4.45 are not shown in the medical records.  For 
example, the records of treatment and examination do not show 
the presence of swelling, deformity, atrophy of disuse, 
instability of station, or disturbance of locomotion.

Nor has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.  The veteran was able to 
walk on heels and toes during the November 1996 VA 
examination.  He was observed to lie down on and arise from 
the examining table without difficulty.  He told the examiner 
that he had been working in a barbecue business which he 
operated.  He reported losing only three to four days of work 
on several occasions during the year preceding the 
examination.

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The veteran's 
low back disability, as discussed above, does not approximate 
the criteria for the next higher evaluation of 20 percent.  
There is no evidence that he has moderate limitation of 
motion in his lumbar spine, or that he has muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided for more 
severe symptoms, but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected back 
disability.  Nor is it contended or shown that the disorder 
otherwise so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensating by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

ORDER

Entitlement to service connection for hypertension, a right 
elbow disorder, varicose veins, and dysthymic disorder with 
insomnia is denied.

The claims of entitlement to service connection for 
epicondylitis of the left elbow and hearing loss are not 
reopened.

Entitlement to service connection for bilateral tinea pedis 
is granted.

An increased rating for residuals of lumbar strain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

